DYK, Circuit Judge.

ORDER

The United States moves to summarily affirm the Court of Federal Claims’ judg*988ment dismissing the complaint filed by Walter Knight. Knight opposes.
Knight filed a complaint in the Court of Federal Claims that he was subject to an illegal search and seizure with respect to property located in Colorado. The Court of Federal Claims dismissed the complaint in part for lack of jurisdiction and further stated that, if Knight was seeking compensation for unjust conviction and imprisonment, he failed to state a claim upon which relief could be granted. Knight appealed.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. In his opposition to the United States’ motion, Knight does not respond to the United States’ arguments regarding affirmance of the Court of Federal Claims’ judgment. In his brief, Simmons likewise does not attack the judgment but instead asks that we vacate his sentence and release him.
Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.1994). We determine that is it clearly correct that the Court of Federal Claims dismissed the action and that no substantial question exists regarding the outcome of this appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
(2) Each side shall bear its own costs.